254 F.2d 130
58-2 USTC  P 9522
Joe PALERMO, Appellant,v.UNITED STATES of America, Appellee.
No. 15809.
United States Court of Appeals Ninth Circuit.
April 14, 1958.

Velikanje, Velikanje & Moore, John S. Moore, Jr., E. F. Velikanje, Yakima, Wash., for appellant.
William M. Bantz, U.S. Atty., Riner E. Deglow, Spokane, Wash., for appellee.
Before STEPHENS, Chief Judge, and DENMAN and BARNES, Circuit Judges.
PER CURIAM.


1
Palermo appeals from a judgment of the District Court of the Eastern District of Washington on a jury verdict holding him guilty of willfully attempting to evade a large portion of the income taxes of himself and his wife for the calendar years 1950 to 1953 inclusive, in violation of 26 U.S.C. 145(b) (1939 code).


2
We find no merit in appellant's contentions (a) that the obvious and manifold omissions of income in his written statements to the maker of his returns and thereafter the filing of the returns by him did not constitute sufficient evidence to show his criminal intent; (b) that certain refused requested instructions were not sufficiently covered by the instructions given; or (c) that the evidence of similar conduct leading to understatements of income in other tax years was improperly admitted.


3
The judgment is affirmed.